Title: From George Washington to Major General Charles Lee, 24 November 1776
From: Washington, George
To: Lee, Charles



Dr Sir.
New Ark Nov. 24th 1776.

I wrote you this morning of the probability, that some of your letters, to me, had fall’n with the mail into the enemy’s hands; My apprehensions on that head, have been since confirmed. By direct intelligence from their camp, I am informed that a letter from you, is confidently

said to have come to their hands, & that measures are taking to intercept your march; To prevent them from effecting this object, I have judged it proper to acquaint you, of this accident & of their design; at the same time, I must request, that you will take every precaution to come by a safe and secure route; I am told by those who have an intimate knowledge of the Country, that after you leave Haverstraw, the western road by Keakiat will be proper, for you to take; But I will not undertake to prescribe any one in particular, only observing that you will by all means, keep between the Enemy and the Mountains.
Before I conclude, I would wish you to leave under the care of Genl Heath, the two twelve pounders, on travelling carriages; they will be safe with him at Peck’s kill. The Brass twenty four, I would have you bring, provided, it can be done, without great inconvenience.
I need not urge the necessity of your gaining intelligence of the enemy’s situation, in the course of your march; I will be silent on that head, nor need I mention the propriety of yr sending frequent expresses, to advise of your approaches. Hoping & trusting that yr arrival will be safe & happy I am Dr Sir Yr Most Obedt Servt

G.W.


P.S. The Expresses shd come by the western road otherwise they may fall in with the Enemy. Inclosed you will recieve a copy of sundry resolves, of Congress, which you will publish in orders.

